         Case 7:18-cv-02647-PED Document 49 Filed 06/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                                     ORDER
 Vaughn Harper, et al
                                                                7:18-cv-02647-PED
                                  Plaintiff,



                  against -




 Taso Karabeles, ct al
                                      Defend a nt(s),




PAUL E. DAVISON, U.S.M.J.


       The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby


       ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within


Sixty (60) days of the date hereof.

Dated: June 19.2020 ( S(^
White Plains, New York

                                                          WH?./ Davison
                                                         United States Magistrate Judge

  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED; Jim 19, 2020
